 Case 2:20-cv-00975-TJH-SP Document 21-2 Filed 08/18/20 Page 1 of 2 Page ID #:148



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     lincoln@bandlowlaw.com
 2 Law Offices of Lincoln Bandlow, P.C.
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorneys for Plaintiff
     Strike 3 Holdings, LLC
 6
     J. Curtis Edmondson
 7 Edmondson IP Law
     3699 NE John Olsen Avenue
 8 Hillsboro, OR 97124
     503-336-3749
 9 Fax: 503-482-7418
     Email: jcedmondson@edmolaw.com
10
   Attorneys for Defendant
11
   JOHN DOE subscriber assigned
12 IP Address 174.85.39.241

13

14                        UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16
     STRIKE 3 HOLDINGS, LLC,                     Case No.: 2: 20-cv-00975-TJH-SP
17
                         Plaintiff,              [PROPOSED] ORDER RE ENTRY
18                                               OF JUDGMENT
     vs.
19
     JOHN DOE infringer identified as using
20 IP address 108.245.73.214,

21                       Defendant.
22

23
           THIS MATTER having been opened to the Court by Lincoln D. Bandlow,
24
     Esq., on behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), and by J. Curtis
25
     Edmondson, on behalf of Defendant John Doe infringer identified as using IP
26
     address JOHN DOE subscriber assigned IP Address 174.85.39.241 (“Doe”),
27

28                                              1

                 [PROPOSED] ORDER TO DIRECT CLERK TO ENTER THE JUDGMENT

                                                                Case No. 2:20-cv-0975-TJH-SP
 Case 2:20-cv-00975-TJH-SP Document 21-2 Filed 08/18/20 Page 2 of 2 Page ID #:149



 1 pursuant to the parties’ Stipulation for Entry of Judgment pursuant to FRCP 68 and

 2 the Plaintiff having accepted Defendant’s offer of judgment. For good cause shown:

 3        IT IS HEREBY ORDERED AS FOLLOWS:
 4        The Clerk of this Court pursuant to FRCP 68 shall enter the judgment as
 5 filed at ECF 18-1 on May 30, 2020.

 6

 7

 8                                  IT IS SO ORDERED
 9

10

11
                                    HON. JUDGE TERRY J. HATTER
12                                  UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          2

               [PROPOSED] ORDER TO DIRECT CLERK TO ENTER THE JUDGMENT

                                                            Case No. 2:20-cv-0975-TJH-SP
